 



         

Exhibit 10.1
Schedule of Nonemployee Director Compensation
(Effective January 1, 2006)

         
Standard Compensation
       
Board Member Standard Retainer
  $ 49,000  
Board Meeting Fee (per meeting)
  $ 2,000  
Committee Meeting Fee (per meeting)
  $ 1,500    
Special Retainers
       
Lead Independent Director Retainer
  $ 50,000  
Audit Committee Chairman Retainer
  $ 20,000  
Risk Management Committee Chairman Retainer
  $ 15,000  
Compensation Committee Chairman Retainer
  $ 15,000  
Executive Committee Chairman Retainer
  $ —  
Nominating and Corporate Governance Committee Chairman Retainer
  $ —  

All retainers will be paid quarterly, with 60% paid in the form of fully vested
stock grants and 40% paid in cash. Meeting fees will be paid in cash.

